Case 1:20-cv-02795-PGG-GWG Document 65 Filed 08/31/21 Page 1 of 19

Hon. Gabriel W. Gorenstein SR hee 6 | a b |

United States Magistrate Judge
United States District Court

AQ Foley Square

New York, New York 10007

RE: Schulte v. BOP, 20 Civ. 2795 (PGG) (GWG)

MOTION TO COMPEL THE MCC TO DELIVER ALL COURT
CORRESPONDENCE AND LEGAL MAIL PROMPTLY

Judge Gorenstein:

I move to compel the MCC to deliver all court correspondence and legal
mail promptly. I include herein this same motion from my criminal docket, United
States of America v. Joshua Adam Schulte, 17 Cr. 548 (PAC) (S.D.N.Y.), Dkt. #
491, filed August 3, 2021. The motion is attached as Exhibit A. In lieu of including
the 27 exhibits clearly showing mail delay, I ask the Clerk or Magistrate to copy
the filing to this docket and/or otherwise incorporate those exhibits here. While
Judge Crotty takes his sweet time to rule, this Court should also consider the
motion as the damages caused by 60-day mail delay reach into all pending cases. I

would also like to reply to the government’s letter dated June 1, 2021.

First, I ask the court to remind the defendants that they must serve me with a
copy of their letters-—I cannot review filings as I have no access to the internet or
an updated docket. The defendants did not serve me a copy of their June 1, 2021
letter, and I was compelled to request this court mail me a copy-——resulting in a

THREE MONTH DELAY of my response.
Case 1:20-cv-02795-PGG-GWG Document 65 Filed 08/31/21 Page 2 of 19

Second, I want to notify the court that the government’s June 1* letter
contained outrageous lies; I have never tried to smuggle anything into the MCC:
the government has never charged me with any crime alleging the smuggling of
contraband, and the MCC has never issued me any citation for smuggling
contraband— in fact, the MCC has never issued me a single disciplinary infraction.
Accordingly, this allegation is an outrageous lie. It is insulting enough to be falsely
accused of multiple crimes, let alone falsely accused of utter bullshit that the

government has never alleged or formally charged.

Third, I want to note to the court that the government plainly admits to
delaying legal mail SENT TO ME FROM THE COURT so the SIS and FBI can
inspect this mail which “sometimes takes a few weeks.” This is absolutely absurd.
No matter what crime the government alleges against me, there is literally NO
JUSTIFICATION FOR DELAYING MAIL SENT 70 ME; how could I
possibly distribute classified information by RECEIVING MAIL. It defies all

logic.

Fourth, the government claims that they cannot determine the postmark of a
letter because “the MCC does not maintain records of the postmarking of mail, and
therefore is unable to verify the date the letter was postmarked.” This argument
literally makes no sense. If the MCC were to maintain records of postmarked mail,
they would simply look at the letter to determine the postmark date—there is no
other way to “document the postmark.” Thus, the Court and everyone else can
determine the postmark date for themselves by simply reading the postmark date.
The exhibits I have mailed to this court, including the 27 exhibits in the motion
filed in my criminal case very clearly show the postmark date as marked by the
postal service. And the government readily admitted the specific letter postmarked

April 2, 2021 (as any can see) was delayed until May 5, 2021.

gt
Case 1:20-cv-02795-PGG-GWG Document 65 Filed 08/31/21 Page 3 of 19

Nor is the issue resolved. See Ex. B for the latest three-week delayed letter.
It does not take any intelligence to look at the top right, see the postmark date of
July 29, 2021, then move our eyes to the bottom and see the “Provided 8/19/2021”
written by the 10South Unit Manager Reid. See Ex. C for a blown up version.

There can be no mistake what’s going on here.

Fifth, the government claims that the “Plaintiff [has not] identified any
prejudice that he has suffered as a result of the delays.” This must be a joke, as |
have complained about this THROUGHOUT THIS CASE and suffered
EXTREME PREJUDICE in that this case was nearly dismissed due to the
government’s interception and delay of the mail sent to me. See Order dated
1/25/21 (Dkt. 23) and 3/2/21 (Dkt. 30); See complaints of mail delay, Dkt. 21, 24,
31, 34, 38, 39, 40, 43, 53. This court nearly dismissed this entire case due to the
MCC’s delay and “misplacement” of mail from the courts—if I was not lucky
enough to have you, magistrate Gorenstein, perhaps another magistrate would have
dismissed this case. Furthermore, this delay in mail has actually cost me dismissals
of appeals in the court of appeals and renders all attempts to engage in meaningful

litigation futile.

As argued in the motion filed in my criminal case, the right of access to the
courts clearly implies a right of contemporaneous access since extreme delays
result in an inability to file documents on time and ultimately results in
unnecessary delay and the effective denial of access to the courts. Furthermore, the
Bell v. Wolfish, 441 U.S. 520 (1979), test fails as delaying mail SENT TO ME is

not predicated on any legitimate governmental objective.

I ask this Court to review the motion filed in the criminal case and my

extended arguments to this specific case as expanded here. I ask the court to grant

~ 2
Case 1:20-cv-02795-PGG-GWG Document 65 Filed 08/31/21 Page 4 of 19

the same relief requested in that motion. I believe I have been extremely patient, I
have documented the problem and extreme prejudice resulting from the problem,
and my requested relief is reasonable as well as firmly rooted in the established
precedent. I beg the Court to please grant my relief so I can finally engage in
meaningful litigation here. If the Court refuses to grant the requested relief I will
have no choice but to pursue mandamus with the court of appeals or an
interlocutory appeal, depending on this Court’s stated reasoning for denying relief,
which will ultimately only harm me as it will exasperate the delay problems in the

court of appeals and further prolong and delay this litigation.

Thanks,
Josh Schulte 8/19/21
Case 1:20-cv-02795-PGG-GWG Document 65 Filed 08/31/21 Page 5 of 19

EXHIBIT A
Case 1:20-cv-02795-PGG-GWG Document 65 Filed 08/31/21 Page 6 of 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
S317 Cr. $48 (PAC)

JOSHUA ADAM SCHULTE,
Defendant.

 

 

MOTION TO COMPEL THE MCC TO DELIVER ALL COURT
CORRESPONDENCE AND LEGAL MAIL PROMPTLY

Joshua Adam Schulte

Slave #79471054

Metropolitan Concentration Camp (MCC)
150 Park Row

NY, NY 10007
Case 1:20-cv-02795-PGG-GWG Document 65 Filed 08/31/21 Page 7 of 19

TABLE OF CONTENTS

I. PRELIMINARY STATEMENT
Tl. STATEMENT OF FACTS... cccccccccccesssseserescesseeersesesereresseenerssesesenasesnersneegs
Ill. CONSTITUTIONAL RIGHT OF ACCESS TO THE COURTS
TV. CONCLUSION

Peete aE ER AAT RTT PORTE PORTA eee eee ree

eevee rere reer cerca s!

Pere T TTT TTT STEROL PEOSUOE TLE ST TOPRE OCC eee eee eee er eee seer ee cee ees)
Case 1:20-cv-02795-PGG-GWG Document 65 Filed 08/31/21 Page 8 of 19

I. PRELIMINARY STATEMENT

Joshua Adam Schulte respectfully moves this court to order the MCC to
deliver all court correspondence and legal mail promptly. Ever since the imposition
of Special Administrative Measures (SAMs) on November 1, 2018, the MCC has
delayed all court correspondence and legal mail for months, presumably to send it
to the FBI. This delay is obstructing Mr. Schulte’s right of access to the courts
because it effectively prevents him from accessing the courts at all; motions and
letters fail to reach Mr. Schulte in a timely manner to allow him to meet court
deadlines. Appeals and motions have even been thrown out due to the MCC’s

meddling.
Case 1:20-cv-02795-PGG-GWG Document 65 Filed 08/31/21 Page 9 of 19

Il. STATEMENT OF FACTS

The MCC’s deliberate delay of court correspondence and legal mail mostly
went unnoticed until Mr. Schulte filed a civil case in the spring of 2019; Schulte v.
Attorney General of the United, et al., 19-CV-3346 (S.D.N.Y. 2019, Crotty, J), The
MCC delivered mail delayed by months, but did not document the delays. Initial
mail delays were noted on the envelope by Mr. Schulte, but since the MCC did not
document the delivery of this mail, there can be no verification from the MCC.
However, as the delays persisted, Mr. Schulte requested the 10S Unit Manager to
sign and date all mail when delivered to Mr. Schulte. The following are some of

the documented proof of deliberate mail delays by the MCC.

9/23/19: Court of Appeals requests Notice of Appearance by 10/1/19;
received 16 days later on 10/9/19, after deadline already expired, See Ex. A.

10/24/19: Court of Appeals; received 26 days later on 11/19/19. See Ex. B.

11/4/19: AUSA motion in opposition; received 15 days later on 11/19/19,
after deadline to file motion in Reply; forced to file extra motion for permission to

file late. See Bx. C.

12/5/19; Court of Appeals requests cure defective document by 1/4/19;
received 28 days later on 1/2/20, 2 days before deadline. Results in motion

stricken from the record. See Ex. D.

1/31/20: Court of Appeals requests cure defective document by 2/21/20,
received 38 days later on 3/10/21, after deadline already expired. Results in

motion stricken from the record. See Ex. E.

2/26/20: Court of Appeals Strike Order (see above); received 25 days later
on 3/23/20. See Ex. F.
Case 1:20-cv-02795-PGG-GWG Document 65 Filed 08/31/21 Page 10 of 19

3/20/20: Court of Appeals; received 48 days later on 5/7/20. See Ex. G.
4/2/20: Court of Appeals; received 35 days later on 5/7/20. See Ex. H.
4/9/20: Court of Appeals; received 28 days later on 5/7/20. See Ex. I.

9/11/20: Federal Defenders critical legal documents; received 61 days later
on 11/11/21. See Ex. J.

9/26/20: United States Attorney’s Office; received by MCC 3 days later on
9/29/20, but not delivered to Mr. Schulte until 46 days later on 11/11/20. See Ex.
K.

9/28/20: district court; received by MCC 2 days later on 9/30/20, but not
delivered to Mr. Schulte until 44 days later on 11/11/20. See Ex. L.

10/5/20: Supreme Court; received 37 days later on 11/11/20. See Ex. M.

10/5/20: Bureau of Prisons BP-10 denial; received by MCC 4 days later on
10/9/20, but not delivered to Mr. Schulte until 37 days later on 11/11/20, after

deadline to file appeal. Results in dismissed administrative remedy. See Ex. N.

10/5/20: Supreme Court; recetved by MCC 4 days later on 10/9/20, but not
delivered to Mr. Schulte until 37 days later on 11/11/20. See Ex. O.

10/29/20: United States Attorney’s Office; received 27 days later on
11/25/20. See Ex. P.

12/7/20: district court; received 44 days later on 1/20/21. See Ex. Q.

3/16/21: Court of Appeals requests Notice of Appearance by 3/30/21;
received 37 days later on 4/22/21, after deadline already expired. See Ex. R.
Case 1:20-cv-02795-PGG-GWG Document 65 Filed 08/31/21 Page 11 of 19

3/25/21: Federal Defenders critical legal documents; received 41 days later

on 5/5/21. See Ex. S.
4/2/21: district court; received 33 days later on 5/5/21. See Ex. T.

4/2/21: United States Attorney’s Office; received 33 days later on 5/5/21.
See Ex, U.

4/6/21: Court of Appeals requests Notice of Appearance by 4/27 or else
Appeal will be dismissed; received 29 days later on 5/5/21, after deadline already
expired. RESULTS IN DISMISSAL OF ENTIER APPEAL. See Ex. V.

5/25/21: Court of Appeals requests cure defective motion to reinstate by
6/10/21; received 20 days later on 6/14/21, after deadline already expired.
RESULTS IN MOTION TO REINSTATE STRICKEN FROM RECORD.
See Ex. W.

6/10/21: district court; received 11 days later on 6/21/21. See Ex. X.

6/10/21: Court of Appeals requests Notice of Appearance by 6/24/21;
received 11 days later on 6/21/21, 3 days before deadline. See Ex. Y.

6/17/21: district court; received 20 days later on 7/7/21. See Ex. Z.

7/1/21: Court of Appeals requests Notice of Appearance by 7/22/21 or else
Appeal will be dismissed; received 20 days later on 7/21/21, J day before
deadline. Result unknown. See Ex. AA.
Case 1:20-cv-02795-PGG-GWG Document 65 Filed 08/31/21 Page 12 of 19

Ik. CONSTITUTIONAL RIGHT OF ACCESS TO THE COURTS

It is well established that prisoners have a constitutional right to access the
courts. Bounds v. Smith, 430 US 817, 821 (1977). "The right of access to the courts
requires that prisoners defending against criminal charges or convictions (either
directly or collaterally) or challenging the conditions of their confinement... not be
impeded from presenting those defenses and claims for formal adjudication by a

court." Bourdon v. Loughren, 386 F.3d 88, 96 (2d Cir. 2004).

Over the past three years, the MCC has deliberately obstructed Mr. Schulte’s
right of access to the courts by delaying all mail to Mr. Schulte by months. Out of
the 27-letter sample size over the past 3 years, the MCC delays mail from the
courts on an average of 31.4 days with a standard deviation of 12.1. The mode is
37 days, median is 33 days, and longest delay was 61 days. Delaying mail from
this court for months effectively denies Mr. Schulte access to the courts because he
cannot meet court deadlines or readily engage in the litigation; indeed, the

litigation will be unnecessarily delayed and Mr. Schulte unduly prejudiced.

The MCC’s arguments for delaying mail are baseless and absurd. Special
Administrative Measures were imposed on Mr. Schulte with the purported goal of
preventing him from communicating classified information to others (despite him
never doing so). However, it is impossible for Mr. Schulte to transmit classified
information to others by RECEIVING MAIL from this court. Hence, this
restriction is not related to a legitimate governmental objective. Furthermore, the
MCC does not open, inspect, or delay court and legal mail from other inmates-—it
is imposed arbitrarily upon Mr. Schulte and other SAMs inmates. Accordingly, the
MCC’s inspection and delay of court and legal mail fails the Bell v. Wolfish, 441
U.S. 520 (1979), test and is unconstitutional.
Case 1:20-cv-02795-PGG-GWG Document 65 Filed 08/31/21 Page 13 of 19

RELIEF REQUESTED

1.) Mr. Schulte requests the Court issue an injunction compelling the MCC to
deliver all court correspondence and legal mail (to include, inter alia, the
district courts, courts of appeals, supreme court, United States Attorney’s

office, Standby Counsel) promptly and without inspection to Mr. Schulte.

2.) Mr. Schulte requests that the MCC document when it receives and delivers
legal mail to Mr. Schulte through log books and established process that it
already uses for legal mail. This process includes documenting the date the
legal mail is received and the date the legal mail is delivered to Mr. Schulte

accompanied by both Mr. Schulte’s signature and the deliverer’s signature.

3.) Any delays of court correspondence or legal mail exceeding 3 days after the
MCC receives the mail should require the MCC to write the Court and

explain the reason for the delay.
Case 1:20-cv-02795-PGG-GWG Document 65 Filed 08/31/21 Page 14 of 19

IV. CONCLUSION

For these reasons, the Court should grant the requested relief.

Dated: New York, New York
August 2, 2021

Respectfully submitted,

Joshua Adam Schulte

Slave #79471054

Metropolitan Concentration Camp (MCC)
150 Park Row

NY, NY 10007
Case 1:20-cv-02795-PGG-GWG Document 65 Filed 08/31/21 Page 15 of 19

EXHIBIT B
Case 1:20-cv-

 

           

  

WN! JO SON3SSYd NE
y WadO - WWW Twidads

lDfP depp hele flerveg teller

coobgfagefedtyal fate fete

ee

pr erm rem Fareeet ate eaonennnae cms etc
%

a _ ?

| TIVATWOST |

SSANISAA WISI

 

LoS0! AN ‘SNiW 1d SLA
ISSYLS SVdOUNVNS OOF
SSNORLHNOD ‘sn
MYOA ASN SO LOMisid NYSHEnNoOsS

LYNnosd LOLS! SALVLS GSLINN
WHATS

x
ye,

02795-PGG-GWG Document 65 Filed 08/31/21 Page 16 of 19

 
Case 1:20-cv-02795-PGG-GWG Document 65 Filed 08/31/21 Page 17 of 19

EXHIBIT C
0 BRE

_

Case 1:20-cv-02795-PGG-GWG Document 65 Filed 08/31/21 Page 18 of 19

 
 

 

Case 1:20-cv-02795-PGG-GWG Document 65 Filed 08/31/21 Page 19 of 19 |

Ea

 

moons : Seana es eer

ieee ae ae :

ae ee Seas ade oe ‘

ia oree

cee

Le

 

eae

 

 

 
